Citation Nr: 0115870	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on higher 
level of aid and attendance allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1971.

This matter arises out of a June 1998 rating action that 
denied a higher level of compensation for aid and attendance 
than had already been awarded.


FINDINGS OF FACT

1.  In September 1998, the appellant perfected an appeal for 
entitlement to special monthly compensation based on higher 
level of aid and attendance allowance.

2.  In a May 2000 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claim.  

3.  Review of the record subsequent to the May 2000 decision, 
revealed that at a hearing conducted in June 1999, the 
appellant expressed a desire to appear at a hearing before a 
Board member; that other evidence indicated that this case 
was designated as a "Travel Board Case" and was apparently 
assigned a control number in that regard; that there was no 
subsequent documentation that a hearing was held, or that the 
appellant failed to report for a scheduled hearing, or that 
the appellant withdrew her request for a hearing; and that 
additional correspondence from the appellant and her 
representative revealed that a hearing before a Board member 
was still desired.  

5.  In November 2000, the Board issued another decision that 
returned this case to the Regional Office to have the 
appellant scheduled for the requested hearing before a member 
of the Board, stipulating that if the appellant appeared for 
that hearing, the Board's May 2000 decision would be vacated, 
and a new decision entered by the Board member who conducted 
the hearing.  

6.  The appellant was subsequently scheduled to appear at a 
hearing before a member of the Board at the RO in April 2001, 
which hearing she attended. 


CONCLUSION OF LAW

The criteria which permit the Board to vacate its May 2000 
decision are met.  38 C.F.R. § 20.904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that in a 1971 
rating action, the veteran was service connected for severe 
organic brain syndrome due to thalamic glioma, postoperative; 
as well as for loss of skull (burr holes) that were a 
residual of a craniotomy.  In a January 1992 rating action, 
the veteran was assigned a 100 percent disability evaluation 
for his organic brain syndrome, effective from September 
1991.  In an April 1992 rating action, it was determined that 
the veteran was incompetent for VA purposes effective from 
April 1992, and the appellant (the veteran's spouse) was 
appointed his fiduciary.  In an October 1997 rating action, 
the veteran was awarded special monthly compensation by 
virtue of his need for regular aid and attendance.  In June 
1998, however, the veteran was denied an even higher level of 
aid and attendance allowance and in September 1998, the 
appellant perfected an appeal with respect to the June 1998 
rating action.  A hearing at which the appellant and the 
veteran testified was conducted in this regard in June 1999, 
before a hearing officer at the Regional Office (RO).  In due 
course, the case was forwarded to the Board in Washington, 
DC., and in May 2000, the Board denied the appeal.  

Upon a subsequent review of the record by the Board, it was 
noted that at the hearing conducted in June 1999, the 
appellant expressed a desire to appear at a hearing before a 
Board member, (at the time referred to as a Veterans Law 
Judge).  It was also observed that other evidence indicated 
that this case was designated as a "Travel Board Case" and 
was apparently assigned a control number in that regard.  
There was no subsequent documentation, however, that a 
hearing was held, that the appellant failed to report for a 
scheduled hearing, or that the appellant withdrew her request 
for a hearing.  Further, subsequent correspondence received 
from the appellant and her representative indicated that a 
hearing before a Board member was still desired.  

In view of the foregoing, in November 2000, the Board issued 
another decision in which the case was returned to the RO to 
have the appellant scheduled for the requested hearing before 
a member of the Board.  At that time, the Board stipulated 
that if the appellant appeared for that hearing, the Board's 
May 2000 decision would be vacated, and a new decision 
entered by the Board member who conducted the hearing.  
Thereafter, the appellant was scheduled to appear at a 
hearing before a member of the Board at the RO in April 2001.  
The record reflects that the appellant, in fact, appeared for 
this hearing and testified before another member of the 
Board.  

Under the foregoing circumstances, the Board's May 2000 
decision must be vacated, since a failure to do so would 
result in a manifest denial of due process.  38 C.F.R. 
§ 20.904.  Accordingly, the Board's May 2000 decision is 
hereby vacated, and the appellant's claim is referred to the 
Board member who conducted the April 2001 hearing for de novo 
consideration of the appeal. 


ORDER

The Board's May 2000 decision that denied a higher level of 
special monthly compensation based upon the need for regular 
aid and attendance is vacated.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

